Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 28 October 2021 is acknowledged.  The traversal is on the ground(s) that Claims 34-36 of group 2 has been amended to be dependent on group 1. This is not found persuasive because claim 34 is dependent on claim 1 which is cancelled. Group 2 is not amended to be dependent on Group 1, further the lack of unity requirement would still be applicable even if the limitations include every element of group 1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 28-33 are examined on the merits.
Claim Objections
Claims 28-33 are objected to because of the following informalities:  
Claim 28, line 11 and claim 29, line 5 both recite “make it possible for” which should instead read –to allow-- for claim consistency.  
Claim 29, line 3, recite “a pump portion” which should instead read –the pump portion-- for claim consistency.  
Claim 29, line 4, and claim 30, line 3both recite “the cylindrical inner surface” which should instead read –the cylindrical or partially cylindrical inner surface-- for claim consistency.  
Claim 30, line 4 and 5 both recite “mentioned in claim 28” which should be deleted since the claimed portions are clear what is referred to.
Claim 32, line 32, “7b” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the phrase "can be set" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In an effort to compact prosecution, the limitation will be interpreted as –is configured to be set--.
Regarding claim 30, the phrase "the cylindrical inner surface mentioned in claim 28" renders the claim indefinite. The instant claim is dependent on claim 28 while the cylindrical inner surface is only recited in claim 29. In an effort to compact prosecution, the claim is interpreted as being dependent on claim 29.
Regarding claim 32, the phrase "can be connected" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In an effort to compact prosecution, the limitation will be interpreted as –is configured to be connected--.
Regarding claim 32, the phrase "the unit” in line 4 renders the claim indefinite. It is unclear if the unit is referring to the collection unit or the flexible tube unit or both. In an effort to compact prosecution, the limitation will be interpreted as –the collection unit--.


Regarding claim 33, the phrase "the chemical indicating means" renders the claim indefinite. The instant claim is dependent on claim 28 while the chemical indicating means is only recited in claim 32. In an effort to compact prosecution, the claim is interpreted as being dependent on claim 32.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarnagin (US 2011/0300010).
Regarding claim 28, Jarnagin discloses a system for moving fluid comprising a rotatable peristaltic pump mechanism (120, figure 2, [0037]), a housing (110, figure 1, [0037]) for housing at least a portion of the peristaltic pump mechanism, a flexible tube unit (254, 244, 246) configured to be connected at an access port end to the patient access port (one end of the 
Regarding claim 29, Jarnagin discloses a cylindrical or partially cylindrical inner surface (inner surface of 243, figure 13 along with surface 136, figure 6), wherein the loop of the flexible tube unit is configured to be placed in one way only at the pump mechanism to compress the pump portion of the flexible tube unit repeatedly against the inner surface contributing to efficient pumping in the desired direction ([0060], [0064-0066]).
Regarding claim 30, Jarnagin discloses holding means (140) configured to be set in an open position (figure 2) and closed position (figure 5B), when set in closed position provides the cylindrical inner surface (the cover has an inner surface) and simultaneously constitutes the cover.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Jarnagin in view of McDowell (US 2010/0008793).
Regarding claim 31, Jarnagin does not disclose wherein the regulator unit ([0031-0033]) is configured to, upon user command, perform a drainage cycle, the drainage cycle comprising an acceleration phase ([0014], during which the peristaltic pump accelerates from zero rpm to a first predetermined rpm, and an operational phase ([0007]), wherein the pump is controlled to keep the first rpm, and a deceleration phase ([0014]), during which the peristaltic pump decelerates from the first predetermined rpm to zero rpm ([0033]).
McDowell discloses a peristaltic pump in the same field of endeavor as the Applicant. McDowell teaches wherein the regulator unit ([0031-0033]) is configured to, upon user command, perform a drainage cycle, the drainage cycle comprising an acceleration phase ([0014], during which the peristaltic pump accelerates from zero rpm to a first predetermined rpm, and an operational phase ([0007]), wherein the pump is controlled to keep the first rpm, and a deceleration phase ([0014]), during which the peristaltic pump decelerates from the first predetermined rpm to zero rpm ([0033]).
McDowell provides speed control for the pump in order to facilitate safe maintenance of the pump ([0019]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Jarnagin with the speed control of McDowell in order to facilitate safe maintenance of the pump.
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jarnagin in view of Boukas (US 2010/0241026).

Boukas discloses a collection device relatively pertinent to problem posed by Applicant of holding material to be tested. Boukas teaches using color shifting strips (320, figure 12, [0056]) which are chemically indicating of toxins and pathogens in the collection unit (310).
Boukas provides test strips in order to indicate toxins and pathogens in the material of the collection unit. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Jarnagin with the color indicating strip of Boukas in order to indicate toxins and pathogens in the collection unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shibasaki (US 2005/0069436) discloses peristaltic pumps to move fluid.
Griffiths (US 6595957) discloses peristaltic pumps for moving fluid.
Skobelev (US 5586872) discloses peristaltic pumps that are adjustable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781